 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink

  Wells Fargo Bank Minnesota, N.A.

  Securities Administration Services

  7485 New Horizon Way

  Frederick, MD 21703

  www.ctslink.com

  Telephone: (301) 815-6600

  Fax: (301) 315-6660

SMT SERIES 2004-6
Record Date: November 30, 2004
Distribution Date: December 20, 2004

Certificateholder Distribution Summary



                                                                               
                                  Certificate Class     Certificate      
Beginning       Interest       Principal       Current Realized       Ending
Certificate                 Cumulative Realized           Class     CUSIP    
Description     Pass-Through Rate       Certificate Balance       Distribution  
    Distribution       Loss       Balance       Total Distribution       Loss  
                                                                     
A-1
    81744FCG0     SEN       3.26975 %       465,485,400.19         1,268,350.64
        11,998,891.93         0.00         453,486,508.26         13,267,242.57
        0.00          
A-2
    81744FCH8     SEN       2.42000 %       173,554,534.90         350,001.65  
      4,293,614.62         0.00         169,260,920.28         4,643,616.27    
    0.00          
A-3-A
    81744FCJ4     SEN       2.16375 %       184,059,924.31         331,883.05  
      2,933,679.79         0.00         181,126,244.51         3,265,562.84    
    0.00          
A-3-B
    81744FCU9     SEN       2.30625 %       3,278,421.04         6,300.72      
  52,253.84         0.00         3,226,167.21         58,554.56         0.00    
     
X-A
    81744FCK1     IO       0.96528 %       0.00         290,303.67         0.00
        0.00         0.00         290,303.67         0.00          
X-B
    81744FCL9     IO       0.48195 %       0.00         10,030.68         0.00  
      0.00         0.00         10,030.68         0.00          
B-1
    81744FCN5     SUB       2.64000 %       15,725,000.00         34,595.00    
    0.00         0.00         15,725,000.00         34,595.00         0.00      
   
B-2
    81744FCP0     SUB       3.02000 %       9,250,000.00         23,279.17      
  0.00         0.00         9,250,000.00         23,279.17         0.00        
 
B-3
    81744FCQ8     SUB       3.26269 %       5,550,000.00         15,089.97      
  0.00         0.00         5,550,000.00         15,089.97         0.00        
 
B-4
    81744FCR6     SUB       3.26269 %       2,313,000.00         6,288.85      
  0.00         0.00         2,313,000.00         6,288.85         0.00          
B-5
    81744FCS4     SUB       3.26269 %       2,313,000.00         6,288.85      
  0.00         0.00         2,313,000.00         6,288.85         0.00          
B-6
    81744FCT2     SUB       3.26269 %       4,166,584.59         11,328.55      
  0.00         0.00         4,166,584.59         11,328.55         0.00        
 
A-R
    81744FCM7     R       3.11071 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00                                    
                                   
Totals
                            865,695,865.03         2,353,740.80        
19,278,440.18         0.00         846,417,424.85         21,632,180.98        
0.00          

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement



                                                                               
                                        Beginning       Scheduled    
Unscheduled                                                              
Original Face       Certificate       Principal     Principal            
Realized       Total Principal       Ending Certificate       Ending Certificate
      Total Principal           Class     Amount       Balance      
Distribution     Distribution     Accretion     Loss (1)       Reduction      
Balance       Percentage       Distribution                                    
                 
A-1
      500,000,000.00         465,485,400.19         17,003.24      
11,981,888.69       0.00       0.00         11,998,891.93         453,486,508.26
        0.90697302         11,998,891.93          
A-2
      185,687,000.00         173,554,534.90         3,385.27       4,290,229.35
      0.00       0.00         4,293,614.62         169,260,920.28        
0.91153888         4,293,614.62          
A-3
      196,500,000.00         184,059,924.31         10,899.33       2,922,780.46
      0.00       0.00         2,933,679.79         181,126,244.51        
0.92176206         2,933,679.79          
X-1
      3,500,000.00         3,278,421.04         194.14       52,059.70      
0.00       0.00         52,253.84         3,226,167.21         0.92176206      
  52,253.84          
X-2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00          
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00          
B-1
      15,725,000.00         15,725,000.00         0.00       0.00       0.00    
  0.00         0.00         15,725,000.00         1.00000000         0.00      
   
B-2
      9,250,000.00         9,250,000.00         0.00       0.00       0.00      
0.00         0.00         9,250,000.00         1.00000000         0.00          
B-3
      5,550,000.00         5,550,000.00         0.00       0.00       0.00      
0.00         0.00         5,550,000.00         1.00000000         0.00          
B-4
      2,313,000.00         2,313,000.00         0.00       0.00       0.00      
0.00         0.00         2,313,000.00         1.00000000         0.00          
B-5
      2,313,000.00         2,313,000.00         0.00       0.00       0.00      
0.00         0.00         2,313,000.00         1.00000000         0.00          
B-6
      4,166,584.59         4,166,584.59         0.00       0.00       0.00      
0.00         0.00         4,166,584.59         1.00000000         0.00          
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
                       
Totals
      925,004,684.59         865,695,865.03         31,481.98      
19,246,958.20       0.00       0.00         19,278,440.18         846,417,424.85
        0.91504123         19,278,440.18          



 (1)    Amount does not include excess special hazard, bankruptcy, or fraud
losses unless otherwise disclosed. Please refer to the prospectus supplement for
a full description.

 

Principal Distribution Factors Statement



                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(3)       Reduction       Balance       Percentage       Distribution          
                                   
A-1
      500,000,000.00         930.97080038         0.03400648       23.96377738  
    0.00000000       0.00000000         23.99778386         906.97301652        
0.90697302         23.99778386  
A-2
      185,687,000.00         934.66174207         0.01823106       23.10462956  
    0.00000000       0.00000000         23.12286062         911.53888145        
0.91153888         23.12286062  
A-3
      196,500,000.00         936.69172677         0.05546733       14.87420081  
    0.00000000       0.00000000         14.92966814         921.76205858        
0.92176206         14.92966814  
X-1
      3,500,000.00         936.69172571         0.05546857       14.87420000    
  0.00000000       0.00000000         14.92966857         921.76206000        
0.92176206         14.92966857  
X-2
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      15,725,000.00         1000.00000000         0.00000000       0.00000000  
    0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      9,250,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      5,550,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      2,313,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      2,313,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      4,166,584.59         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  



 (3)   Amount does not include excess special hazard, bankruptcy, or fraud
losses unless otherwise disclosed. Please refer to the prospectus supplement for
a full description.

 

 



--------------------------------------------------------------------------------



 



Interest Distribution Statement



                                                                               
                                                          Beginning      
Current       Payment of       Current       Non-Supported                      
    Remaining       Ending         Original Face       Current      
Certificate/       Accrued       Unpaid       Interest       Interest      
Realized       Total Interest       Unpaid       Certificate/   Class     Amount
      Certificate Rate       Notional Balance       Interest       Interest
Shortfall       Shortfall       Shortfall       Loss (4)       Distribution    
  Interest Shortfall       Notational Balance                                  
                                   
A-1
      500,000,000.00         3.26975 %       465,485,400.19         1,268,350.64
        0.00         0.00         0.00         0.00         1,268,350.64        
0.00         453,486,508.26  
A-2
      185,687,000.00         2.42000 %       173,554,534.90         350,001.65  
      0.00         0.00         0.00         0.00         350,001.65        
0.00         169,260,920.28  
A-3
      196,500,000.00         2.16375 %       184,059,924.31         331,883.05  
      0.00         0.00         0.00         0.00         331,883.05        
0.00         181,126,244.51  
X-1
      3,500,000.00         2.30625 %       3,278,421.04         6,300.72        
0.00         0.00         0.00         0.00         6,300.72         0.00      
  3,226,167.21  
X-2
      0.00         0.96528 %       360,892,880.25         290,303.67        
0.00         0.00         0.00         0.00         290,303.67         0.00    
    353,613,332.00  
X-B
      0.00         0.48195 %       24,975,000.00         10,030.68         0.00
        0.00         0.00         0.00         10,030.68         0.00        
24,975,000.00  
B-1
      15,725,000.00         2.64000 %       15,725,000.00         34,595.00    
    0.00         0.00         0.00         0.00         34,595.00         0.00  
      15,725,000.00  
B-2
      9,250,000.00         3.02000 %       9,250,000.00         23,279.17      
  0.00         0.00         0.00         0.00         23,279.17         0.00    
    9,250,000.00  
B-3
      5,550,000.00         3.26269 %       5,550,000.00         15,089.97      
  0.00         0.00         0.00         0.00         15,089.97         0.00    
    5,550,000.00  
B-4
      2,313,000.00         3.26269 %       2,313,000.00         6,288.85        
0.00         0.00         0.00         0.00         6,288.58         0.00      
  2,313,000.00  
B-5
      2,313,000.00         3.26269 %       2,313,000.00         6,288.85        
0.00         0.00         0.00         0.00         6,288.85         0.00      
  2,313,000.00  
B-6
      4,166,584.59         3.26269 %       4,166,584.59         11,328.58      
  0.00         0.03         0.00         0.00         11,328.55         0.03    
    4,166,584.59  
A-R
      100.00         3.11071 %       0.00         0.00         0.00         0.00
        0.00         0.00         0.00         0.00         0.00                
                                                     
Totals
      925,004,684.59                             2,353,740.83         0.00      
  0.03         0.00         0.00         2,353,740.80         0.03            



 (4)    Amount does not include excess special hazard, bankruptcy, or fraud
losses unless otherwise disclosed. Please refer to the prospectus supplement for
a full description.

 

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement



                                                                               
                                                          Beginning            
    Payment of                 Non-                           Remaining        
                  Current       Certificate/                 Unpaid      
Current       Supported                           Unpaid                
Original Face       Certificate       Notional       Current Accrued      
Interest       Interest       Interest       Realized       Total Interest      
Interest       Ending Certificate/   Class (5)     Amount       Rate      
Balance       Interest       Shortfall       Shortfall       Shortfall      
Loss (6)       Distribution       Shortfall       Notational Balance            
                                                         
A-1
      500,000,000.00         3.26975 %       930.97080038         2.53670128    
    0.00000000         0.00000000         0.00000000         0.00000000        
2.53670128         0.00000000         906.97301652  
A-2
      185,687,000.00         2.42000 %       934.66174207         1.88490120    
    0.00000000         0.00000000         0.00000000         0.00000000        
1.88490120         0.00000000         911.53888145  
A-3
      196,500,000.00         2.16375 %       936.69172677         1.68897226    
    0.00000000         0.00000000         0.00000000         0.00000000        
1.68897226         0.00000000         921.76205858  
X-1
      3,500,000.00         2.30625 %       936.69172571         1.80020571      
  0.00000000         0.00000000         0.00000000         0.00000000        
1.80020571         0.00000000         921.76206000  
X-2
      0.00         0.96528 %       935.71440119         0.75269239        
0.00000000         0.00000000         0.00000000         0.00000000        
0.75269239         0.00000000         916.84016314  
X-B
      0.00         0.48195 %       1000.00000000         0.40162883        
0.00000000         0.00000000         0.00000000         0.00000000        
0.40162883         0.00000000         1000.00000000  
B-1
      15,725,000.00         2.64000 %       1000.00000000         2.20000000    
    0.00000000         0.00000000         0.00000000         0.00000000        
2.20000000         0.00000000         1000.00000000  
B-2
      9,250,000.00         3.02000 %       1000.00000000         2.51666703    
    0.00000000         0.00000000         0.00000000         0.00000000        
2.51666703         0.00000000         1000.00000000  
B-3
      5,550,000.00         3.26269 %       1000.00000000         2.71891351    
    0.00000000         0.00000000         0.00000000         0.00000000        
2.71891351         0.00000000         1000.00000000  
B-4
      2,313,000.00         3.26269 %       1000.00000000         2.71891483    
    0.00000000         0.00000000         0.00000000         0.00000000        
2.71891483         0.00000000         1000.00000000  
B-5
      2,313,000.00         3.26269 %       1000.00000000         2.71891483    
    0.00000000         0.00000000         0.00000000         0.00000000        
2.71891483         0.00000000         1000.00000000  
B-6
      4,166,584.59         3.26269 %       1000.00000000         2.71891276    
    0.00000000         0.00000720         0.00000000         0.00000000        
2.71890556         0.00000720         1000.00000000  
A-R
      100.00         3.11071 %       0.00000000         0.00000000        
0.00000000         0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000         0.00000000  



(5)   Per $1 denomination



(6)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

Certificateholder Account Statement

Certificate Account



         
Beginning Balance
    0.00    
Deposits
       
Payments of Interest and Principal
    21,935,569.00  
Liquidations, Insurance Proceeds, Reserve Funds
    0.00  
Proceeds from Repurchased Loans
    0.00  
Other Amounts (Servicer Advances)
    75,471.17  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    22,011,040.17    
Withdrawals
       
Reimbursement for Servicer Advances
    103,316.38  
Payment of Service Fee
    275,542.84  
Payment of Interest and Principal
    21,632,180.95  
 
     
Total Withdrawals (Pool Distribution Amount)
    22,011,040.17  
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall



         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Servicing Fees



         
Gross Servicing Fee
    270,853.65  
Master Servicing Fee
    4,689.19  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
Net Servicing Fee
    275,542.84  
 
     



                                    Other Accounts                              
                  Account Type     Beginning
Balance       Current
Withdrawals       Current
Deposits       Ending
Balance    
Class X-A Pool 2 Comp Sub Account
    4,500.00       0.00       0.00       4,500.00  
Class X-A Pool 3 Comp Sub Account
    4,500.00       0.00       0.00       4,500.00  
Class X-B Sub Account
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement



                                                                               
                                          DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL       No. of     Principal             No. of    
  Principal             No. of       Principal             No. of      
Principal             No. of       Principal       Loans     Balance            
Loans       Balance             Loans       Balance             Loans      
Balance             Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    67       23,718,516.04       30 Days       0         0.00       30 Days    
  0         0.00       30 Days       0         0.00       30 Days       67      
  23,718,516.04  
60 Days
    5       2,137,300.00       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       5        
2,137,300.00  
90 Days
    1       247,500.00       90 Days       0         0.00       90 Days       0
        0.00       90 Days       0         0.00       90 Days       1        
247,500.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
 
    73       26,103,316.04               0         0.00               0        
0.00               0         0.00               73         26,103,316.04      
No. of     Principal             No. of       Principal             No. of      
Principal             No. of       Principal             No. of       Principal
      Loans     Balance             Loans       Balance             Loans      
Balance             Loans       Balance             Loans       Balance  
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.548498 %     2.802218 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.548498 %       2.802218 %
60 Days
    0.190186 %     0.252511 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.190186 %       0.252511 %
90 Days
    0.038037 %     0.029241 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.038037 %       0.029241 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                     
 
    2.776721 %     3.083969 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.776721 %       3.083969 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     75,471.17  



                                                      Original $     Original%  
  Current $     Current %     Current Class %     Prepayment %  
Class A
    39,317,584.59       4.25052816 %     39,317,584.59       4.64517665 %    
95.354823 %     0.000000 %
Class B-1
    23,592,584.59       2.55053677 %     23,592,584.59       2.78734628 %    
1.857830 %     39.994827 %
Class B-2
    14,342,584.59       1.55054183 %     14,342,584.59       1.69450488 %    
1.092841 %     23.526369 %
Class B-3
    8,792,584.59       0.95054487 %     8,792,584.59       1.03880004 %    
0.655705 %     14.115821 %
Class B-4
    6,479,584.59       0.70049208 %     6,479,584.59       0.76553062 %    
0.273269 %     5.882864 %
Class B-5
    4,166,584.59       0.45043930 %     4,166,584.59       0.49226120 %    
0.273269 %     5.882864 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.492261 %    
10.597255 %   Please refer to the prospectus supplement for a full description
of loss exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group



                                                                               
                                                          DELINQUENT BANKRUPTCY
FORECLOSURE REO TOTAL Group One                                                
                                                                        No. of  
  Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal       Loans     Balance                 Loans       Balance          
      Loans       Balance                 Loans       Balance                
Loans       Balance                                                            
                                                           
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    39       14,472,806.19       30 Days       0         0.00       30 Days    
  0         0.00       30 Days       0         0.00       30 Days       39      
  14,472,806.19  
60 Days
    3       1,332,750.00       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       3        
1,332,750.00  
90 Days
    1       247,500.00       90 Days       0         0.00       90 Days       0
        0.00       90 Days       0         0.00       90 Days       1        
247,500.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    43       16,053,056.19                   0         0.00                   0
        0.00                   0         0.00                   43        
16,053,056.19  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                                   

 
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.603471 %     3.042540 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.603471 %       3.042540 %
60 Days
    0.200267 %     0.280177 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.200267 %       0.280177 %
90 Days
    0.066756 %     0.052031 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.066756 %       0.052031 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    2.870494 %     3.374748 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.870494 %       3.374748 %



                                                                               
                                                          DELINQUENT BANKRUPTCY
FORECLOSURE REO TOTAL Group Two                               1.183654%        
                                                                               
    No. of     Principal                 No. of       Principal                
No. of       Principal                 No. of       Principal                
No. of       Principal       Loans     Balance                 Loans      
Balance                 Loans       Balance                 Loans       Balance
                Loans       Balance                                            
                                                                           
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    15       5,280,761.92       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       15        
5,280,761.92  
60 Days
    1       180,950.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
180,950.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    16       5,461,711.92                   0         0.00                   0  
      0.00                   0         0.00                   16        
5,461,711.92  
 
                                                                               
                                                       
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.946955 %     2.974965 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.946955 %       2.974965 %
60 Days
    0.196464 %     0.101940 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.196464 %       0.101940 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    3.143418 %     3.076905 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 3.143418 %       3.076905 %

 



--------------------------------------------------------------------------------



 



                                                                               
                                                          DELINQUENT BANKRUPTCY
FORECLOSURE REO TOTAL Group Three                               1.183654%      
                                                                               
      No. of     Principal                 No. of       Principal              
  No. of       Principal                 No. of       Principal                
No. of       Principal       Loans     Balance                 Loans      
Balance                 Loans       Balance                 Loans       Balance
                Loans       Balance                                            
                                                                           
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    13       3,964,947.93       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       13        
3,964,947.93  
60 Days
    1       623,600.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
623,600.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    14       4,588,547.93                   0         0.00                   0  
      0.00                   0         0.00                   14        
4,588,547.93  
 
                                                                               
                                                       
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                                       
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.090032 %     2.051919 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.090032 %       2.051919 %
60 Days
    0.160772 %     0.322722 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.160772 %       0.322722 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    2.250804 %     2.374642 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.250804 %       2.374642 %

 



--------------------------------------------------------------------------------



 



          Collateral Statement                 Collateral Description   Mixed
Arm            
Weighted Average Gross Coupon
    3.645148 %
Weighted Average Net Coupon
    3.269699 %
Weighted Average Pass-Through Rate
    3.262681 %
Weighted Average Maturity (Stepdown Calculation)
    339    
Beginning Scheduled Collateral Loan Count
    2,676  
Number of Loans Paid in Full
    47  
Ending Scheduled Collateral Loan Count
    2,629    
Beginning Scheduled Collateral Balance
    865,695,865.03  
Ending Scheduled Collateral Balance
    846,417,424.85  
Ending Actual Collateral Balance at 30-Nov-2004
    846,419,511.36    
Monthly P&I Constant
    2,661,139.63  
Special Servicing Fee
    0.00  
Prepayment Penalties
    0.00  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00    
Class A Optimal Amount
    21,525,279.90    
Scheduled Principal
    31,481.98  
Unscheduled Principal
    19,246,958.20  



      Miscellaneous Reporting    
 
   
Rapid Prepayment Condition?
  NO

 



--------------------------------------------------------------------------------



 



                                  Group   Group One     Group Two     Group
Three     Total    
Collateral Description
  6 Month LIBOR ARM   Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    3.652102       3.628778       3.643030       3.645148  
Weighted Average Net Rate
    3.276792       3.253465       3.267110       3.269699  
Pass-Through Rate
    3.269750       3.245952       3.260610       3.262681  
Weighted Average Maturity
    340       335       340       339  
Record Date
    11/30/2004       11/30/2004       11/30/2004       11/30/2004  
Principal and Interest Constant
    1,501,216.10       553,144.75       606,778.78       2,661,139.63  
Beginning Loan Count
    1,526       518       632       2,676  
Loans Paid in Full
    28       9       10       47  
Ending Loan Count
    1,498       509       622       2,629  
Beginning Scheduled Balance
    487,679,556.01       181,799,847.54       196,216,461.48      
865,695,865.03  
Ending Scheduled Balance
    475,680,664.08       177,506,232.92       193,230,527.85      
846,417,424.85  
Scheduled Principal
    17,003.24       3,385.27       11,093.47       31,481.98  
Unscheduled Principal
    11,981,888.69       4,290,229.35       2,974,840.16       19,246,958.20  
Scheduled Interest
    1,484,212.86       549,759.48       595,685.31       2,629,657.65  
Servicing Fee
    152,525.75       56,859.93       61,467.97       270,853.65  
Master Servicing Fee
    2,641.60       984.75       1,062.84       4,689.19  
Trustee Fee
    0.00       0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00       0.00  
Other Fee
    220.30       153.50       0.00       373.80  
Pool Insurance Fee
    0.00       0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00       0.00  
Net Interest
    1,328,825.21       491,761.30       533,154.50       2,353,741.01  
Realized Loss Amount
    0.00       0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00       0.00  
Prepayment Penalties
    0.00       0.00       0.00       0.00  
Special Servicing Fee
    0.00       0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



          Miscellaneous Reporting                  
Group One
       
Pro-Rata Senior Percent
    95.449029 %
Senior Percent
    100.000000 %
Senior Prepay Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepay Percent
    0.000000 %
Interest Transfer Amount
    0.00  
Principal Transfer Amount
    0.00    
Group Two
       
Pro-Rata Senior Percent
    95.464621 %
Senior Percent
    100.000000 %
Senior Prepay Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepay Percent
    0.000000 %
Interest Transfer Amount
    0.00  
Principal Transfer Amount
    0.00    
Group Three
       
Pro-Rata Senior Percent
    95.475346 %
Senior Percent
    100.000000 %
Senior Prepay Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepay Percent
    0.000000 %
Interest Transfer Amount
    0.00  
Principal Transfer Amount
    0.00  

 